DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/15/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 5-7, 13-15, 18, and 19 over Prakash et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 6 and 7
Amended claims: 1 and 14
New claims: 21
Claims currently under consideration: 1-5 and 8-21
Currently rejected claims: 1-5 and 8-21
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1).
Regarding claim 1, Prakash et al. teaches a method of preparing a freeze dried powder ([0163]) with improved aqueous solubility ([0169]) comprising (a) combining a crystalline composition comprising Reb M (a.k.a. Reb X) with water to provide a mixture ([0163], [0165], [0167]), where the mixture may also comprise Reb D ([0168]); (b) heating the mixture for a time sufficient to dissolve the crystalline composition and provide a clear solution ([0163], [0165]); 
Prakash et al does not disclose heating the mixture to a temperature from about 70-98°C.
However, Prakash et al. does disclose: “The mixture should generally be heated until all the contents/materials are dissolved and the mixture is a clear solution. Suitable temperatures will depend on the amount of materials in the mixture and the identity of the solvent.” ([0165]). The reference continues by noting certain embodiments where the mixture is heated to a temperature from 100-120°C ([0165]).
It would have been obvious to a skilled practitioner to heat the mixture of Prakash et al. to a temperature in the range of 70-98°C. Since Prakash et al. plainly teaches that the heating temperature is dependent on the amount of materials and identity of the solvent, a skilled practitioner would be able to readily determine a suitable temperature. The temperature is thus determined to be a result-effective variable subject to optimization, which consequently renders the claimed temperature range of 70-98°C obvious. MPEP 2144.05 II B. Further, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. The disclosed value of 100°C is close enough to the claimed value of 98°C to render the claimed value obvious, especially since Prakash et al. indicates the temperature simply needs to be hot enough to dissolve all the materials and that the temperature is variable depending on multiple factors.
As for claim 2, Prakash et al. discloses the crystalline composition as comprising at least about 75% Reb M by weight ([0180]).
As for claim 3, Prakash et al. discloses the crystalline composition as having a total steviol glycoside content of about 95% by weight or greater ([0180]). Prakash et al. further 
As for claim 4, Prakash et al. does not explicitly disclose the composition as further comprising SG95, which the present specification defines as “a mixture of steviol glycosides having greater than 95% total steviol content by weight, from about 50% to about 60% rebaudioside A by weight and from about 30% to about 50% by weight of other steviol glycosides” (P8, L5-L8). However, Prakash et al. does disclose that the composition may comprise a mixture of steviol glycosides including Reb A, Reb B, Reb C, Reb E, and others ([0181]). Since the present claim does not require any amount of SG95 and the claim does not exclude the presence of other steviol glycosides in the composition separate from SG95, the concentration ranges of steviol glycosides in SG95 are effectively meaningless, and the claim effectively merely requires the presence of some amount of Reb A and another steviol glycoside in addition to Reb D and Reb M. The disclosure of mixtures of at least Reb D, Reb M, Reb A and a fourth steviol glycoside in Prakash et al. ([0181]) is adequate to deem the inclusion of SG95 obvious.
As for claim 5, Prakash et al. discloses adding a food grade alcohol ([0165]).
As for claim 10, Prakash et al. does not specifically disclose the mixing step as being performed in a slurry tank. However, “slurry tank” is not limited to being any particular type of vessel and is thus interpreted broadly as being merely a vessel that is capable of accommodating 
As for claim 13, Prakash et al. discloses the freeze dried powder as having an aqueous solubility of at least about 0.5% ([0169]).
As for claim 14, Prakash et al. discloses a method of preparing a consumable ([0170]) comprising (i) providing a consumable matrix, and (ii) adding a freeze dried powder comprising Reb M to provide a consumable ([0170], [0175], [0177]), where the freeze dried powder may also comprise Reb D ([0168]), where the freeze dried powder would be comparable to that of claim 1, and wherein the freeze dried powder has an aqueous solubility of at least about 0.5% ([0169]).
As for claim 15, Prakash et al. discloses the crystalline composition as comprising at least about 75% Reb M by weight ([0180]).
As for claim 16, Prakash et al. discloses the crystalline composition as having a total steviol glycoside content of about 95% by weight or greater ([0180]). Prakash et al. further discloses that the steviol glycosides may be a mixture of two steviol glycosides, including Reb M and Reb D, and that Reb M may be present in an amount ranging from about 5-99% ([0181]). A skilled practitioner would recognize that a mixture of Reb M with Reb D would result in the Reb D being present in an amount ranging from 1-95%. Such ranges encompass the claimed ranges, and thus render obvious a composition comprising about 20-30% by weight Reb M and from about 60-70% by weight Reb D.
As for claim 17, Prakash et al. does not explicitly disclose the composition as further comprising SG95, which the present specification defines as “a mixture of steviol glycosides having greater than 95% total steviol content by weight, from about 50% to about 60% rebaudioside A by weight and from about 30% to about 50% by weight of other steviol glycosides” (P8, L5-L8). However, Prakash et al. does disclose that the composition may comprise a mixture of steviol glycosides including Reb A, Reb B, Reb C, Reb E, and others ([0181]). Since the present claim does not require any amount of SG95 and the claim does not exclude the presence of other steviol glycosides in the composition separate from SG95, the concentration ranges of steviol glycosides in SG95 are effectively meaningless, and the claim effectively merely requires the presence of some amount of Reb A and another steviol glycoside in addition to Reb D and Reb M. The disclosure of mixtures of at least Reb D, Reb M, Reb A and a fourth steviol glycoside in Prakash et al. ([0181]) is adequate to deem the inclusion of SG95 obvious.
As for claim 18, Prakash et al. discloses the freeze dried powder as having an aqueous solubility of at least about 1.0% ([0169]).
As for claim 19, Prakash et al. discloses the consumable as being a beverage ([0170]).
As for claim 20, Prakash et al. discloses a freeze dried powder produced by a method comparable to that of claim 1 comprising Reb M ([0163]) and having an aqueous solubility of at least about 0.5% ([0169]), where the freeze dried powder may also comprise Reb D ([0168]), and wherein Reb M is present in at least about 10% by weight ([0162], [0181]). Prakash et al. further discloses that Reb M may be present as part of a mixture of steviol glycosides, including Reb D, wherein the Reb M content may be from about 5-99% ([0181]). A skilled practitioner would recognize that a mixture of Reb M with one other steviol glycoside would result in the other 
As for claim 21, Prakash et al. discloses the mixture as having a solids content from about 5-30 % (w/w) ([0166]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1) in view of Nguyen et al. (U.S. 5,843,347).
Regarding claim 8, Prakash et al. effectively discloses the method of claim 1.
The reference does not explicitly disclose the freeze drying as being performed with a lyophilizer.
However, Nguyen et al. discloses performing freeze drying with a lyophilizer (C2, L24-L28).
It would have been obvious to one having ordinary skill in the art to perform the freeze drying of Prakash et al. with a lyophilizer. Prakash et al. discloses that the freeze drying may be performed “by any suitable method, such as, for example, freeze-drying” ([0166]) without providing specific detail regarding specific methods. A skilled practitioner would be motivated to consult Nguyen et al. for further instruction, which teaches the use of a lyophilizer for freeze drying (C2, L24-L28) and discloses numerous advantages of freeze drying via a lyophilizer (C2, L46 – C3, L27). Thus, performing the freeze drying step of Prakash et al. with a lyophilizer would be obvious to a skilled practitioner.
Regarding claim 9, Prakash et al. effectively discloses the method of claim 1.
The reference does not explicitly disclose the freeze drying as being performed by freezing the solution to provide frozen pellets that are then sublimated to provide a freeze dried powder.
However, Nguyen et al. discloses a lyophilization process involving freezing a solution into frozen droplets (C7, L50-L62) that are then sublimated (C8, L9-L14) to provide a freeze dried powder (C3, L5-L10).
It would have been obvious to one having ordinary skill in the art to perform the freeze drying of Prakash et al. via lyophilization as taught in Nguyen et al. that involves freezing a solution into pellets that are subsequently sublimated to provide a freeze dried powder. Prakash et al. discloses that the freeze drying may be performed “by any suitable method, such as, for example, freeze-drying” ([0166]) without providing specific detail regarding specific methods. A skilled practitioner would be motivated to consult Nguyen et al. for further instruction, which teaches the use of a lyophilizer for freeze drying (C2, L24-L28) and discloses numerous advantages of freeze drying via a lyophilizer (C2, L46 – C3, L27). Thus, performing the freeze drying step of Prakash et al. with a lyophilizer involving the claimed steps of freezing the solution to provide frozen pellets and sublimating the frozen pellets to provide a freeze dried powder would be obvious to a skilled practitioner.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1) in view of Kutowy et al. (U.S. 5,972,120).
Regarding claim 11, Prakash et al. effectively discloses the method of claim 10.
The reference does not explicitly disclose the heating step as being performed with a heat exchanger.
However, Kutowy et al. discloses a steviol glycoside method (C1, L9-L11) wherein a heat exchanger is used as a temperature control apparatus (C4, L20-L22).
It would have been obvious to one having ordinary skill in the art to perform the heating step of Prakash et al. with a heat exchanger. Prakash et al. teaches only generally that the solution may be heated to facilitate dissolution of the components ([0165]), which would prompt a skilled practitioner to consult Kutowy et al. for further instruction regarding a typical heating apparatus. Since Kutowy et al. discloses the use of a heat exchanger for heating a solution in a method that is likewise directed to steviol glycosides, a skilled practitioner would find the use of a heat exchanger as the heating apparatus of Prakash et al. to be obvious. Also, MPEP 2144.07 indicates that the selection of a known component for use according to its intended purpose is prima facie obvious, which further supports the determination that the use of a heat exchanger to heat a solution would be obvious.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0171519 A1) in view of Kutowy et al. (U.S. 5,972,120) as applied to claim 11 above, and further in view of Nguyen et al. (U.S. 5,843,347).
Regarding claim 12, Prakash et al. and Kutowy et al. effectively disclose the method of claim 11.
The cited prior art does not explicitly disclose the freeze drying as being performed by freezing the solution to provide frozen pellets that are then sublimated to provide a freeze dried powder.
However, Nguyen et al. discloses a lyophilization process involving freezing a solution into frozen droplets (C7, L50-L62) that are then sublimated (C8, L9-L14) to provide a freeze dried powder (C3, L5-L10).
It would have been obvious to one having ordinary skill in the art to perform the freeze drying of Prakash et al. via lyophilization as taught in Nguyen et al. that involves freezing a solution into pellets that are subsequently sublimated to provide a freeze dried powder. Prakash et al. discloses that the freeze drying may be performed “by any suitable method, such as, for example, freeze-drying” ([0166]) without providing specific detail regarding specific methods. A skilled practitioner would be motivated to consult Nguyen et al. for further instruction, which teaches the use of a lyophilizer for freeze drying (C2, L24-L28) and discloses numerous advantages of freeze drying via a lyophilizer (C2, L46 – C3, L27). Thus, performing the freeze drying step of Prakash et al. with a lyophilizer involving the claimed steps of freezing the solution to provide frozen pellets and sublimating the frozen pellets to provide a freeze dried powder would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1, 2, 5-7, 13-15, 18, and 19 over Prakash et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejections of claims 1, 2, 5-7, 13-15, 18, and 19 based on amendment to the claims and/or cancellation. Accordingly, the 35 U.S.C. § 102(a)(1) rejections have been withdrawn. However, claims 1, 2, 5, 13-15, 18, and 19 are newly rejected under 35 U.S.C. § 103 in view of Prakash et al.
Claim Rejections - 35 U.S.C. § 103 of claims 3, 4, 10, 16, 17, and 20 over Prakash et al.; claims 8 and 9 over Prakash et al. and Nguyen et al.; claim 11 over Prakash et al. and Kutowy et al.; and claim 12 over Prakash et al., Kutowy et al. and Nguyen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the newly-claimed temperature range of about 70-98°C is patentably distinct from the disclosed temperature range in Prakash et al. of 100-120°C, due to 
As discussed in the updated claim rejection, though, Prakash et al. discloses: “The mixture should generally be heated until all the contents/materials are dissolved and the mixture is a clear solution. Suitable temperatures will depend on the amount of materials in the mixture and the identity of the solvent.” ([0165]). Since Prakash et al. plainly teaches that the heating temperature is dependent on the amount of materials and identity of the solvent, a skilled practitioner would be able to readily determine a suitable temperature. The temperature is thus determined to be a result-effective variable subject to optimization, which consequently renders the claimed temperature range of 70-98°C obvious. MPEP 2144.05 II B. Further, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. The disclosed value of 100°C is close enough to the claimed value of 98°C to render the claimed value obvious, especially since Prakash et al. indicates the temperature simply needs to be hot enough to dissolve all the materials and that the temperature is variable depending on multiple factors. Applicant’s argument is thus unpersuasive.
Applicant next argued that the secondary references, Nguyen et al. and Kutowy et al., fail to remedy the alleged deficiencies of Prakash et al. (Applicant’s Remarks, p. 6, ¶5 – p. 7, ¶3).
Examiner maintains that the newly-claimed temperature range would be obvious in view of Prakash et al. for the reasons detailed previously herein and that Nguyen et al. and Kutowy et al. are adequate for all that is relied on in the present claim rejections. Applicant’s arguments are unpersuasive.
The rejections of claims 3, 4, 8-12, 16, 17, and 20 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-5 and 8-21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793